
	
		I
		111th CONGRESS
		1st Session
		H. R. 2953
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals either a credit against income tax or a deduction for expenses paid
		  or incurred by reason of a voluntary or mandatory evacuation.
	
	
		1.Short titleThis Act may be cited as the
			 Evacuees Tax Relief Act of
			 2009.
		2.Evacuation
			 expenses
			(a)Credit for
			 evacuation expensesSubpart A
			 of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986
			 (relating to nonrefundable personal credits) is amended by inserting after
			 section 25D the following new section:
				
					25E.Evacuation
				expenses
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified evacuation expenses paid or incurred by the individual
				during the taxable year.
						(b)Dollar
				limitationWith respect to an individual, the aggregate amount of
				qualified evacuation expenses which may be taken into account under subsection
				(a) for all taxable years during the credit allowance period shall not exceed
				$5,000.
						(c)Qualified
				evacuation expensesFor purposes of this section—
							(1)In
				generalThe term qualified evacuation expenses
				means, with respect to any taxable year during the credit allowance period, the
				sum of all expenses paid or incurred by the individual during such taxable year
				by reason of a qualified evacuation. Such expenses shall include travel and
				lodging expenses as do not exceed $1,000, lost wages, and any property damage
				not compensated for by insurance or otherwise.
							(2)Qualified
				evacuationWith respect to an individual, the term
				qualified evacuation means a voluntary or mandatory evacuation
				ordered by reason of a qualified disaster (as defined in section 139(c)) of an
				area in which such individual resides on the date of such disaster.
							(3)Credit allowance
				periodWith respect to a qualified evacuation, the term
				credit allowance period means the taxable year or years during
				which the evacuation occurred and each of the 3 succeeding taxable
				years.
							(d)Portion of
				credit refundable
							(1)In
				generalThe aggregate credits
				allowed to an individual under subpart C shall be increased by the lesser
				of—
								(A)the credit which
				would be allowed under this section without regard to this subsection,
				or
								(B)the amount by
				which the aggregate amount of credits allowed by this subpart (determined
				without regard to this subsection) would increase if the limitation imposed by
				section 26(a) were increased by the individual’s social security taxes for the
				taxable year.
								The amount
				of the credit allowed under this subsection shall not be treated as a credit
				allowed under this subpart and shall reduce the amount of credit otherwise
				allowable under subsection (a).(2)Social security
				taxesFor purposes of
				paragraph (1)—
								(A)In
				generalThe term social security taxes means, with
				respect to any taxpayer for any taxable year—
									(i)the amount of the
				taxes imposed by section 3101 and 3201(a) on amounts received by the taxpayer
				during the calendar year in which the taxable year begins,
									(ii)50 percent of the
				taxes imposed by section 1401 on the self-employment income of the taxpayer for
				the taxable year, and
									(iii)50 percent of
				the taxes imposed by section 3211(a)(1) on amounts received by the taxpayer
				during the calendar year in which the taxable year begins.
									(B)Coordination
				with special refund of social security taxesThe term
				social security taxes shall not include any taxes to the extent
				the taxpayer is entitled to a special refund of such taxes under section
				6413(c).
								(C)Special
				ruleAny amounts paid pursuant to an agreement under section
				3121(l) (relating to agreements entered into by American employers with respect
				to foreign affiliates) which are equivalent to the taxes referred to in
				subparagraph (A)(i) shall be treated as taxes referred to in such
				paragraph.
								(e)Denial of double
				benefitNo credit shall be
				allowed under subsection (a) for any expense for which a deduction or credit is
				allowed under any other provision of this chapter.
						(f)Election not To
				have section applyAn
				individual may elect not to have this section apply with respect to the
				qualified evacuation expenses of the individual for any taxable
				year.
						.
			(b)Deduction for
			 evacuation expenses
				(1)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
					
						224.Deduction for
				evacuation expenses
							(a)Allowance of
				deductionIn the case of an individual, there shall be allowed as
				a deduction an amount equal to the qualified evacuation expenses paid or
				incurred by the individual during the taxable year.
							(b)Dollar
				limitationWith respect to an individual, the aggregate amount of
				qualified evacuation expenses which may be taken into account under subsection
				(a) for all taxable years during the deduction allowance period shall not
				exceed $5,000.
							(c)Qualified
				evacuation expensesFor purposes of this section—
								(1)In
				generalThe term qualified evacuation expenses
				means, with respect to any taxable year during the deduction allowance period,
				the sum of all expenses paid or incurred by the individual during such taxable
				year by reason of a qualified evacuation. Such expenses shall include travel
				and lodging expenses as do not exceed $1,000, lost wages, and any property
				damage not compensated for by insurance or otherwise.
								(2)Qualified
				evacuationWith respect to an individual, the term
				qualified evacuation means a voluntary or mandatory evacuation
				ordered by reason of a qualified disaster (as defined in section 139(c)) of an
				area in which such individual resides on the date of such disaster.
								(3)Deduction
				allowance periodWith respect to a qualified evacuation, the term
				deduction allowance period means the taxable year or years during
				which the evacuation occurred and each of the 3 succeeding taxable
				years.
								(d)Denial of double
				benefitNo deduction shall be
				allowed under subsection (a) for any expense for which a deduction or credit is
				allowed under any other provision of this chapter.
							(e)Election not To
				have section applyAn
				individual may elect not to have this section apply with respect to the
				qualified evacuation expenses of the individual for any taxable
				year.
							.
				(2)Deduction
			 allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code
			 is amended by inserting after paragraph (21) the following new
			 paragraph:
					
						(22)Deduction for
				evacuation expensesThe deduction allowed by section
				224.
						.
				(c)Clerical
			 amendments
				(1)The table of sections for subpart A of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 25D the following new item:
					
						
							Sec. 25E. Evacuation
				expenses.
						
						.
				(2)The table of sections for part VII of
			 subchapter B of chapter 1 of such Code is amended by striking the last item and
			 inserting the following new items:
					
						
							Sec. 224. Deduction for evacuation
				expenses.
							Sec. 225. Cross
				reference.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
